Citation Nr: 0215773	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  95-05 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension.

(The issue of entitlement to service connection for defective 
vision of the left eye will be addressed in a separate 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel





INTRODUCTION

The veteran had served on active duty from June 1947 to 
September 1971, when he retired from the United States Army.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which, in pertinent part, denied the veteran's 
claim of entitlement to service connection for hypertension.  
He subsequently perfected a timely appeal regarding that 
issue.

It should be noted that the Board is undertaking additional 
development with respect to the claim of entitlement to 
service connection for defective vision of the left eye 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  When it is completed, the Board will provide notice 
of the development as required by Rule of Practice 903, 38 
C.F.R. § 20.903 (2002)  After giving the notice and reviewing 
any response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that 
hypertension was not incurred in or aggravated by service, 
nor is such disability etiologically related to service.

2.  Hypertension was not manifested during service or within 
one year after the veteran's retirement from active service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In a report of medical examination completed upon the 
veteran's entry into service in June 1947, it was noted that 
his blood pressure was 140/76.  In February and March 1949 
his vascular system was reported as normal.  In June 1950 his 
blood pressure was found to be 116/74, in June 1957 his blood 
pressure was found to be 126/70, and in February 1962 his 
blood pressure was found to be 110/80.

In June 1968 the veteran was seen at the general dispensary 
with complaints of right thumb numbness for the previous 
three days.  It was noted that he had experienced tightness 
of the chest one-week before.  His blood pressure at that 
time was found to be 140/100.  In July 1968 his blood 
pressure was reported to be 120/100, and while standing it 
was 130/110.  There were subsequent blood pressure readings 
on that date which showed his blood pressure to be 120/80 and 
110/76.  In March 1970 his blood pressure was found to be 
128/76.  In June 1971, on examination for the purpose of 
retirement from active duty, his blood pressure was found to 
be 122/82, and in the report of medical history completed at 
separation in June 1971 he indicated that he had no history 
of high blood pressure. 

In May 1993, the veteran filed a formal claim of entitlement 
to service connection for several disorders, including high 
blood pressure.  He alleged to have received treatment for 
his claimed hypertension disorder while in service, and after 
service in 1982 at Parkland Memorial Hospital and St. Paul 
Hospital.  Authorization forms were submitted to the RO so 
that medical records from these facilities could be obtained 
on the veteran's behalf.  The RO notified both facilities in 
September 1994.  

In addition, in September 1994 the RO denied the veteran's 
claim of entitlement to service connection for hypertension, 
on the basis that hypertension had not been shown in service 
or manifested to a compensable degree within one year of the 
veteran's discharge from service.  The veteran timely filed 
notice of disagreement and a substantive appeal as to that 
determination.

Further, in September 1994, hospital reports were received 
from Parkland Hospital, Dallas, Texas, which showed the 
veteran had been hospitalized at that facility from February 
20, 1981, to March 4, 1981.  It was noted in the hospital 
report that the veteran described the onset of angina one 
week prior to admission to the hospital.  He reported that he 
had been walking around his house three days prior when he 
experienced a tightening in his chest and diaphoresis.  It 
was noted that he had no prior history of heart disease or 
hypertension.  His blood pressure on admission was 164/100.  
On further examination, his blood pressure remained 130-
110/70.  It was thought that he had unstable angina and 
possible hypertension.  His discharge diagnoses in March 1981 
included "hypertension - probably essential."  Hypertension 
was also indicated as the etiology of his organic heart 
disease.  

In a November 1994 rating decision and statement of the case 
(SOC), the RO continued to deny the veteran's claim of 
entitlement to service connection for hypertension.  In his, 
VA Form 9, substantive appeal, the veteran indicated that 
there were medical records regarding his hypertension 
disorder at the Point Mugu Naval Air Warfare Center, Weapon 
Division.  

VA medical records show that in May 1996 the veteran was 
hospitalized at a VA facility with a diagnosis of colon 
cancer.  It was indicated in the record that he had a past 
history of hypertension.

In an October 1996 rating decision and supplemental SOC 
(SSOC) the RO continued to deny the veteran's claim.  In a 
written statement from the veteran received by the RO in 
January 1997, he noted that after his release from the 
military in the early 70's he had been treated for high blood 
pressure at Oxnard Naval Base, in California.  In August 1997 
the RO requested a search for the veteran's records at Oxnard 
Naval Base.  A response was received from the Chief Records 
Reconstruction Branch in October 1997 that a search of the 
records on file failed to show an index for Oxnard Naval 
Base.

In addition, in August 1997, the RO notified the veteran that 
St. Paul Medical Center had not furnished the medical records 
showing treatment he alleged he had received at that facility 
in 1982.  The veteran was requested to obtain the records 
from St. Paul Medical Center and to submit them to the RO.  
No medical records from that medical facility have been 
received from the veteran or otherwise.

In May 1998 the RO notified the veteran that the service 
department did not have an index for Oxnard Naval Base, and 
inquired as to whether there was another name for that 
medical facility or base.  The RO also asked the veteran 
whether he had, in his possession, any medical records from 
Oxnard Naval Base.  There was no response from the veteran to 
this inquiry.  In addition, in May 1998, the RO requested 
medical records for the veteran from Point Mugu Naval Air 
Warfare Center.  A response was received from the medical 
records clerk at Point Mugu, to the effect that the 
information requested for the veteran was not available at 
Point Mugu.  The information had been forwarded to the 
National Personnel Records Center (NPRC) in St. Louis.  
Records received from the NPRC, and included in the claims 
file, do not include records for treatment of the veteran for 
hypertension at Point Mugu.

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the United 
States Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating 
that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
or other development is necessary in order to assure 
compliance with the new legislation.  We note that the 
development of medical evidence appears to be complete to the 
extent possible.  By virtue of the SOC and the SSOC provided 
by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, he has also been given notice that VA 
has a duty to assist him in obtaining any evidence that may 
be relevant to his appeal; and VA has in fact assisted him.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting 
that VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In this regard, the 
Board notes that, in a September 1994 letter to the veteran, 
the RO explained the best type of evidence he could submit in 
support of his claim, and, in the November 1994 SOC and the 
October 1996 SSOC, he was advised that VA had a 
responsibility to obtain records that he would identify on 
his behalf.

The RO has attempted to obtain the evidence identified by the 
veteran relative to his claim.  However, there was no 
response to the request made to the St. Paul Medical Center 
in Dallas, Texas, for the veteran's medical records.  The 
veteran was notified of the lack of response from that 
facility, and was asked to obtain the records.  To date, he 
has not submitted any such records.  The RO also attempted to 
obtain medical records from Oxnard Naval Base and Point Mugu 
Naval Air Warfare Center as identified by the veteran to be 
relative to his claim; however, the service department had no 
index for Oxnard Naval Base, and the veteran failed to 
provide any additional information to further identify this 
Naval Base.  The response from the records clerk at Point 
Mugu informed the RO that the information requested had been 
forwarded to the NPRC.  Documents received from the NPRC, 
however, are devoid of any records from Point Mugu with 
regard to treatment of the veteran for hypertension.  

Although the above records have not been associated with the 
veteran's claims folder, the Board notes that the veteran had 
been advised in writing of VA's responsibility to obtain 
records on his behalf, and of his ultimate responsibility for 
providing the evidence.  In summary, we find that VA has 
satisfied its duty to assist the veteran in apprising him as 
to the evidence needed, and in obtaining evidence pertaining 
to his claim to the extent possible, under both former law 
and the new VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now 
codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West Supp. 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C.A. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Service connection for hypertension 

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992);  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as hypertension, if such is shown to have 
been manifested to a compensable degree within one year after 
the veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran's hypertension was incurred in or aggravated by 
service.  

The Board notes that the veteran's service medical records 
are negative for any diagnosis of hypertension during 
service.  Although several blood pressure readings were 
obtained while the veteran was on active duty, these readings 
show that his diastolic pressure was not found to be 
predominantly 90 mm. or greater, and that his systolic 
pressure was not found to be predominantly 160 mm. or 
greater.  Pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2001), the term hypertension means that the diastolic blood 
pressure is predominantly 90 mm. or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 mm. or greater with a diastolic blood 
pressure of less than 90 mm.  Under these criteria, the 
veteran's in-service blood pressure readings do not support a 
finding that he had hypertension during service.

The Board has also reviewed the veteran's post-service 
treatment records.  Medical records from Parkland Hospital 
show the veteran was diagnosed with hypertension in 1981.  
Although these records confirm that the veteran was diagnosed 
with hypertension, there is no medical evidence associating 
his current diagnosis of hypertension with his military 
service.  The Board further finds that there is no evidence 
that the veteran's hypertension became manifest to a degree 
of 10 percent within one year after his retirement from 
service.  38 C.F.R. §§ 3.307, 3.309.  As indicated in the 
Factual Background, above, the earliest evidence suggesting 
that the veteran might have hypertension was a notation in 
the 1981 hospital records which noted that he was thought to 
have "possible hypertension," and a discharge diagnosis of 
"Hypertension - probably essential."  This record is dated 
more than nine years after the veteran's separation from 
service.  There is no medical evidence dated prior to that 
date suggesting that he had been diagnosed with hypertension.

In light of the aforementioned evidence, which shows that in-
service blood pressure readings were within normal limits, 
and that the first suggestion of hypertension does not appear 
in the record until more than nine years following the 
veteran's retirement from active service, the Board concludes 
that the preponderance of the competent and probative 
evidence is against finding that the veteran's claimed 
hypertensive disorder was incurred in or aggravated by 
service.

The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim.  However, it is well established 
that, as a layperson, he is not considered capable of 
rendering an opinion, no matter how sincerely, that he 
developed hypertension during service.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).  As noted above, the veteran was examined at 
for the purpose of retirement from active service and on 
numerous occasions during service, and his blood pressure 
readings were shown to be within the range of normal.  In 
fact, when he reported his own medical history at the time of 
his medical examination for retirement, he indicated that he 
did not have a history of high blood pressure.  Moreover, it 
was noted in the post-service Parkland Hospital report in 
1981 that the veteran had no prior history of hypertension.

The Board has, of course, considered the possibility of 
obtaining an additional medical examination and/or opinion 
that specifically addresses the issue of whether the 
veteran's hypertension disorder was incurred in service.  See 
38 U.S.C.A. § 5103A(d) (West Supp. 2002), calling for an 
examination or opinion when necessary to make a decision on a 
claim.  However, as discussed in detail above, his 
examinations during service and at retirement from active 
duty repeatedly showed his blood pressure was normal.  The 
earliest evidence of hypertension does not appear in the 
record until more than nine years following his retirement 
from service.  The veteran's statements regarding in-service 
manifestations are clinically unsupported, contradicted by 
the records, and, because he is a layperson, not reliable.  
In light of this record, the Board believes that any opinion 
obtained regarding a relationship between his military 
service and his claimed hypertension disorder would be based 
on sheer speculation, and, based upon this record and the 
VCAA, is not necessary for the Board to reach a decision in 
this case.

In conclusion, the Board concludes that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for hypertension.  The benefit sought on 
appeal must accordingly be denied.


ORDER

Entitlement to service connection for hypertension is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

